Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 
This action is responsive to remarks and amendment filed on 10/27/2020.
b.    	Claims 1-6 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-6 are allowed as the prior art of record, the combined teaching of KOEDA and Yutaka and Buote fails to disclose the features in a particular manner as claimed.
	KOEDA discloses an analyzer for accepting an operation input of a user and analyzing an object includes a measuring section for measuring the object; and a controller, wherein the controller includes a memory under control of a processor, the memory storing instructions enabling the processor to carry out operations, comprising: (a) storing information related to a 
	Yutaka discloses a data processing device for a chromatograph mass analysis device that processes data obtained by the chromatograph mass analysis device, where the data processing device  comprises chromatogram acquisition means  for acquiring a plurality of chromatograms representing a temporal change of ion intensity in one or a plurality of masses obtained by an analysis using the chromatograph mass analysis device, grouping means  for creating a plurality of chromatogram groups by grouping the plurality of chromatograms in accordance with the time at which they have been acquired, and chromatogram depiction means  for depicting the plurality of chromatograms on a display screen in units of the chromatogram groups.
	Buote discloses a system for managing and reporting laboratory data wherein the data is obtained at remote data-taking stations, transferred instantaneously by wireless communication to a main data-storing/manipulating station for recording therein without being recorded at the remote data-taking stations, and reported only from the data-storing/manipulating.
	However, the combined teaching of KOEDA and Yutaka and Buote fails to teach an analysis information management system comprising: a communication network; an analytical instrument connected to the communication network via a computer; a database server connected to the communication network ; and a client terminal connected to the communication network, wherein is configured to register: (i) a plurality of data files including at least one of data acquired by performing an analysis on a sample with the analytical instrument and data acquired 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168